ORDER
IT IS ORDERED that Judge M. Nannette Frye be designated as Associate Chief Judge for Administrative Purposes of the Summary Courts for Clarendon County and her authority shall include, but not be limited to, the administrative purposes and acts set forth in my Order dated January 1, 2016, designating Chief Judges statewide.
The authority conferred on the Interim Associate Chief Judge for Administrative Purposes of the Summary Courts for Clarendon County by this Order shall become effective imme*245diately and shall continue through June 30, 2016, unless changed or revoked by Order of the Chief Justice.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina